Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 11, 13, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (US 2011/0152015).  Regarding claim 1, Burger discloses a ball bat construction comprising a handle portion (18), an end cap (12) and a barrel (14) extending along the axis from the handle portion to the end cap.  Note Figures 1 and 4.  The barrel is shown with a distal end and an inner surface.  Figure 4 shows the inner surface proximate the distal end with an insert mounting portion.  The bat includes a tubular insert (26) comprising a cantilevered portion having an outer surface separated from the inner surface of the barrel and a single barrel mounting portion (34).  Figure 4 shows the cantilevered portion cantilevered from the insert mounting portion (34) independent of the end cap.  In other words, the insert mounting portion itself provides the cantilevered arrangement and thus the creation of the cantilevered portion is independent of the end cap.  The single barrel mounting portion (34) is the only location where the tubular insert engages the barrel as shown in Figure 4.  Regarding the limitation for the cantilevered portion to form a majority of a length of the tubular insert, it is noted that Figure 4 does not show this arrangement.  However, attention is directed to paragraph [0034] of Burger stating that the performance of the bat may be controlled by varying the number of restriction members and the diameter, length and location of each.  Thus, Burger establishes the location of the restriction members (and hence the location of the single barrel mounting portion, 34 which In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Note MPEP 2144.05(II)(B).  Because Burger establishes the location of the single barrel mounting portion as a result-effective variable, it would have been obvious to one of ordinary skill in the art to move the mounting portion closer to the end cap so that the cantilevered portion forms a majority of a length of the tubular insert in order to effect the performance of the bat.  For example, Burger states that the restriction members (30, 32) are provided in order to limit deformation of the barrel.  Note paragraph [0014].  It would have been obvious to one of ordinary skill in the art to locate the restriction members (and hence the single barrel mounting portion closer to the end cap) and thus establishing a cantilevered portion forming a majority of the length of the tubular insert in order to limit deformation of the barrel at that location of the barrel.  
Regarding claim 5, note Figure 4 of Burger showing the separation between the inner surface of the barrel and the outer surface of the tubular insert.  This separation allows for independent movement between the barrel and the insert.  
Regarding claim 6, note paragraph [0009] stating that upon contact with a ball, the barrel deforms and contacts the restriction members (30, 32).  The restriction members are considered to be part of the tubular insert and thus, the outer surface of the tubular insert operably engages the inner surface of the barrel.  

Regarding claim 13, note paragraph [0035] stating that the support (34) is sized to snugly fit in the central barrel (14).  This snug fit defines an interference fit as recited between the barrel mounting portion and the insert mounting portion.  
Regarding claim 20, note Figure 4 showing the cantilevered portion extending along the length of the barrel towards a proximal end.  The cantilevered portion as shown is seen as extending from the insert mounting portion (34) to the proximal end of the barrel and along an entire length of a central impact region.  Note the examiner’s notations on Figure 4 of Burger identifying the structures.  

    PNG
    media_image1.png
    838
    735
    media_image1.png
    Greyscale


Regarding claim 25, note Figure 4 showing that that the only support that the barrel portion (14) provides to the tubular insert (26) is at the interface between the insert mounting portion and the single barrel mounting portion (34) of the insert.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burger (8,632,428) in view of Bhatt (US 2008/0234076).  Regarding claim 21, note paragraph [0030] of Burger stating that the insert has a length of 7.125 inches.  However, Burger lacks the teaching for the length of the barrel in order to define the percentage as recited.  
Bhatt reveals that it is known in the art of ball bats that the barrel portion has a length of about 8 inches.  Note paragraph [0137] of Bhatt.  It would have been obvious to one of ordinary skill in the art to provide the bat of Burger with a barrel length as taught by Bhatt in order to provide a conventional baseball bat appearance.  It is noted that the percentage between the insert length and the barrel length as taught by the combination defines a percentage of about 89%.  Further, given Burger’s teaching to control the performance of the bat by varying the location of the mounting portions, it would have been obvious to one of ordinary skill in the art to locate the mounting portion such that it defines a cantilevered portion that extends at least 70% of the length of the barrel in order to limit deformation of the barrel at that location of the barrel.  
Allowable Subject Matter
Claims 2-4, 7, 8, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  Regarding the applicant’s remarks directed to Sutherland, it is noted that the applicant’s amendment defining the single barrel mounting portion that is the only location where the tubular insert engages the barrel overcome the reference to Sutherland and thus, the rejections have been withdrawn.  Regarding the applicant’s argument that Sutherland did not teach a cantilever portion as required by originally filed claim 1, attention is directed to Figure 12A of Sutherland showing the insert (13) within the barrel of the bat.  As shown, the insert comprises a cantilevered portion that meets the applicant’s definition.  A portion of the insert (13) is shown as comprising a projecting member that is supported at only one end.  Although Figure 12A shows the insert being supported at both ends, a portion of the insert would define the cantilever that is supported at only one end.  
Applicant’s additional arguments with respect to Sutherland are deemed to be moot as the rejections over Sutherland has been withdrawn.  It is noted that the amendments to claim 1 further defining the single barrel mounting portion that is the only location where the tubular insert engages the barrel necessitated the new grounds of rejection as set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711